DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The NPL document within information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no corresponding date of publication listed on the IDS.  It has been placed in the application file, but the information referred to in the NPL has not been considered as to the merits and the examiner has struck through the document on the IDS.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Status
Claims 1-8 are pending.
Claim Objections
Claims 2-8 are objected to as they do not recite a comma after reciting the claim on which they depend. The examiner suggests adding a comma at the end of the preamble.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what a wiper for a cartridge in line 1 is describing.  What is being wiped?  How is the wiper for the cartridge, and in what manner does the wiper relate to the cartridge?
As to lines 7-8 of claim 1, it is unclear what “the lower portion opening” is describing.  No lower portion opening has been discussed previously, and therefore it is unclear and lacks antecedent basis.  Is the opening the same as the aperture of line 5?
In regards to lines 9-10, it is unclear what applicants are intending to define with respect to the upper portion opening by relating the size to a capillary tube because the capillary tube is not positively recited and not defined.  Therefore, it is unclear what sized opening is being required.  Capillaries come in all sizes and shapes and therefore since the opening size is relative to the variable capillary tube then it is unclear what opening size is required. 
In regards to lines 10-11, it is unclear what applicants are intending to define with respect to the lower portion opening by relating the size to a capillary tube because the capillary tube is not positively recited and not defined.  Therefore, it is unclear what sized opening is being required.  Capillaries come in all sizes and shapes and therefore since the opening size is relative to the variable capillary tube then it is unclear what opening size is required. 
Further, it is unclear in lines 9-12 of claim 1 whether the lower portion opening is smaller than the upper portion opening.  Specifically, although the openings are related to the size of the capillary tube, there is nothing to preclude the capillary tube from having a larger bottom portion, 
Claims 2-8 are rejected based on further claim dependency.
As to claim 3, it is unclear where the protrusions are extending from.  Also, how are the protrusions in the same direction as the tapered lower portion?   What direction is being recited?  The tapered lower portion is a structure, but no portion has been described as extending in a particular direction. How does the protrusion extend?
Regarding claim 6, it is unclear how the upper portion is adapted for attachment to a cover.  Is there something unique about the upper portion that enables the function to be performed?
Regarding claim 7, it is unclear if “over-molded into” is just intended use stating that the wiper is molded into (i.e. molded to be) the cover, or if applicants are attempting to claim the cover as part of the wiper structure.
In regards to claim 7, it is unclear what is attempting to be recited. Specifically, the claims are directed to a capillary wiper (see preamble of claim 7, and all of claim 1), yet applicants are reciting that the capillary wiper (which is the claimed structure) is molded into something else.  Are applicants intending to further require a cover structure?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rodomista et al (US 4991451; hereinafter “Rodomista”; already of record).
As to claim 1, Rodomista teaches a capillary wiper (Rodomista; Fig. 3) for a disposable test cartridge for use in a point-of-care analyzer, the capillary wiper comprising: 
a tubular upper portion having an upper portion opening (Rodomista teaches the tubular upper portion as 58, where the entrance top to 58 is tapered such that the upper opening is larger, and the lower portion of 58 is tubular; Fig. 3. Alternatively, Rodomista teaches the upper portion as the region of space that surrounds the capillary 14 from 30 and down to and including portion 58 in figure 3. This includes an upper portion opening at the top of 30, and a tubular portion below numeral 30 and also portion 58.); 
an elastomeric tapered lower portion having a base end and an apex end wherein the apex end has a lower portion aperture and wherein the base end is connected to the tubular upper portion (Rodomista teaches lower portion 52 which is made of rubber, and has a apex end as the bottom of 52 with an opening/aperture and a base end as the top of 52, where the top of 52 has a larger opening and tapers, and where the top is connected along the capillary path to the bottom of 58; Fig. 3, col. 3 line 2-8); and 
an open pathway between the upper portion opening and the lower portion opening defining a capillary wiper volume for receiving a capillary tube therethrough (Rodomista teaches the capillary wiper 14 in the open pathway between upper portion opening of 58 or 30 and the lower portion opening of 52; Fig. 3), the upper portion opening having a larger cross-sectional 
Note: Claims 1-8 contain a large amount of functional language (ex: “for use…”, “for…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Rodomista teaches the capillary wiper of claim 1 wherein the tubular upper portion is made of an elastomeric material (Rodomista teaches that portion 58 of the tubular upper portion is made of rubber; col. 3 line 2-8).  
As to claim 3, Rodomista teaches the capillary wiper of claim 1 further comprising a plurality of upper portion protrusions extending at a junction between the tubular upper portion and the tapered lower portion in the same direction as the tapered lower portion (Rodomista teaches radial protrusions on the bottom of 58 which extend downwards in the direction of the tapered lower portion; Fig. 3).  
As to claim 4, Rodomista teaches the capillary wiper of claim 3 wherein the plurality of upper portion protrusions are spaced from each other in a radial array (Rodomista teaches the protrusions spaced from each other radially; Fig. 3).  
As to claim 5, Rodomista teaches the capillary wiper of claim 3 wherein the plurality of upper portion protrusions are made of an elastomeric material (Rodomista teaches that that portion 58 and its bottom protrusions are rubber; col. 3 lines 2-10).  
As to claim 6, Rodomista teaches the capillary wiper of claim 1 wherein the tubular upper portion is adapted for attachment to a cartridge cover of a disposable test cartridge (Rodomista teaches that portion of 58 is attached to cover 54 of test cartridge 46; Fig. 3. Further, this limitation is related to intended use.).  
As to claim 7, Rodomista teaches the capillary wiper of claim 1 wherein the capillary wiper is over-molded into a cartridge cover of a disposable test cartridge (Rodomista teaches the capillary wiper of claim 1 which is part of a cover 54; Fig. 3.  The resulting structure of Rodomista is no different from that of one that is over-molded. Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  
As to claim 8, Rodomista teaches the capillary wiper of claim 1 wherein the open pathway within the tapered lower portion is tapered (Rodomista teaches the top of 52 has a larger internal opening and tapers; Fig. 3).
Claims 1-8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Blekher et al (US 20090308184; hereinafter “Blekher”; already of record).
As to claim 1, Blekher teaches a capillary wiper (Blekher teaches a wiper; #320 in Fig. 9-13) for a disposable test cartridge for use in a point-of-care analyzer, the capillary wiper comprising: 

an elastomeric tapered lower portion having a base end and an apex end wherein the apex end has a lower portion aperture and wherein the base end is connected to the tubular upper portion (Blekher teaches tapered lower portion as the lower rounded region below 3212 through which the capillary 420 protrudes through; Fig. 9-13.  The apex is the lowest portion towards the capillary tip shown in figure 13, [94-96, 104-106]); and 
an open pathway between the upper portion opening and the lower portion opening defining a capillary wiper volume for receiving a capillary tube therethrough (Blekher teaches an open pathway for capillary tube in figure 13.), the upper portion opening having a larger cross-sectional area than a capillary tube and the lower portion opening having a smaller cross-sectional area than the capillary tube whereby the lower portion opening expands around the capillary tube (Blekher teaches the upper portion having a larger opening than the lower tapered portion which seals around the needle; Fig. 13. Additionally, as the capillary 420 is withdrawn, because its tip is tapered, the opening of Blekher would be smaller around the tapered tip than the supper portions of the capillary. Further, the opening would be smaller than the diameter of a smaller capillary than the capillary used in Blekher).  
Note: Claims 1-8 contain a large amount of functional language (ex: “for use…”, “for…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Blekher teaches the capillary wiper of claim 1 wherein the tubular upper portion is made of an elastomeric material (Blekher; [94-96]).  
As to claim 3, Blekher teaches the capillary wiper of claim 1 further comprising a plurality of upper portion protrusions extending at a junction between the tubular upper portion and the tapered lower portion in the same direction as the tapered lower portion (As best understood, Blekher teaches protrusions of 320 which protrude between 3225 and extend downwards in a direction of the tapered lower portion; Fig. 9, 10).  
As to claim 4, Blekher teaches the capillary wiper of claim 3 wherein the plurality of upper portion protrusions are spaced from each other in a radial array (Blekher teaches that the protrusions of 320 between 3225 are radially arrayed; Fig. 10).  
As to claim 5, Blekher teaches the capillary wiper of claim 3 wherein the plurality of upper portion protrusions are made of an elastomeric material (Blekher; [94-96]).  
As to claim 6, Blekher teaches the capillary wiper of claim 1 wherein the tubular upper portion is adapted for attachment to a cartridge cover of a disposable test cartridge (Blekher teaches that tubular portion of 320 is attached to a cover 30; Fig. 9-13).  
As to claim 7, Blekher teaches the capillary wiper of claim 1 wherein the capillary wiper is over-molded into a cartridge cover of a disposable test cartridge (Blekher teaches molding; [94]. The resulting structure of Rodomista is no different from that of one that is over-molded. Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  
As to claim 8, Blekher teaches the capillary wiper of claim 1 wherein the open pathway within the tapered lower portion is tapered (The section of the open tapered section shown in figure 13 is tapered on the open inside from the bottom side of the tubular portion. Additionally, as the capillary 420 is withdrawn, because its tip is tapered, the opening of Blekher would be tapered around the tapered tip of the capillary).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Wilson et al (US 20130130369; hereinafter “Wilson”; already of record) teaches overmolding of seal/wiper and cover; [453].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798